Form 8-K, Exhibit 10.5



PROXY AGREEMENT


 

This Proxy Agreement (the “Agreement”) is entered into as of November 17, 2008
between General Red Company, Ltd., a limited liability company organized under
the laws of British Virgin Islands (“General Red BVI”), and Xingguo General Red
Navel Orange Preservation Company, Ltd (“Xingguo”), a limited liability company
organized under the laws of the People’s Republic of China (“PRC”), and each of
the shareholders of Xingguo (“Shareholders”). General Red BVI, Xingguo, and
Shareholders are collectively referred to in this Agreement as the “Parties.”



RECITALS

 



A.

The Shareholders hold a majority of the outstanding shares of Xingguo, a company
with limited liability organized under the laws of the PRC (the “Company”);





B.

The Shareholders are willing to entrust the person designated by General Red BVI
with their voting rights (with respect to shares held by each such party)
without any limitations, at any shareholder meeting of the Company.

 

 



NOW THEREFORE, the parties agree as follows:



1.

Each Shareholder hereby agrees to irrevocably grant the person designated by
General Red BVI with the right to exercise his, her or its shareholder voting
rights and other shareholder right, including the attendance at and the voting
of such shares at the shareholder’s meeting of Company (or by written consent in
lieu of a meeting) in accordance with applicable laws and its Articles of
Association, including but not limited to the rights to sell or transfer all or
any of his equity interests of the Company, and appoint and vote the directors
and the Chairman as the authorized representative of the shareholders of
Company.





2.

General Red BVI agrees to designate the person who accepts the authority granted
by the Shareholders hereunder pursuant to the Article 1 of this Agreement, and
the designated person shall represent the Shareholders to exercise the
Shareholders’ voting rights and other shareholder rights pursuant to this
Agreement.





3.

The Shareholders hereby acknowledge that, whatever any change with the equity
interests of Company, they shall both entrust the person designated by General
Red BVI with all shareholder’s voting rights and all the rights of shareholders;
if the Shareholders transfer their equity interests of Company to any individual
or company, General Red BVI, or the individuals or entities designated by
General Red BVI (the “Transferee”), they shall compel and assure that such
Transferee sign an agreement with the same terms and conditions of this
Agreement granting General Red BVI the shareholder rights of Transferee.





4.

The Shareholders hereby acknowledge that the obligations of the Shareholders
under this Agreement are separate, and if one such party shall no longer be a
shareholder of the Company, the obligations of the other party shall remain
intact.





5.

The Shareholders hereby acknowledge that if General Red BVI withdraws the
appointment of the relevant person, General Red BVI will withdraw the
appointment and authorization to this person and authorize other persons, in
substitution, designated by General Red BVI for exercising shareholder voting
rights and other rights of themselves at the shareholder meetings of the
Company.





6.

This Agreement has been duly executed by the parties’ authorized representatives
as of the date first set forth above and shall be effective simultaneously.





7.

The effective term shall be ten (10) years and may be extended by the written
agreement among the Parties upon the expiration of this Agreement.



--------------------------------------------------------------------------------



8.

Any amendment and/or rescission shall be agreed by the Parties in writing.



 



IN WITNESS WHEREOF each party hereto have caused this Proxy Agreement to be duly
executed by itself or a duly authorized representative on its behalf as of the
date first written above.



GENERAL RED BVI:



By: /s/   Xingping Hou
     Xingping Hou
 
Director
 
 

XINGGUO:
 
By: /s/   Xingguo General Red Navel Orange Preservation Company, Ltd.
     Xingguo General Red Navel Orange Preservation Company, Ltd.



SHAREHOLDERS:
 
 

[SIGNATURES PAGES FOR SHAREHOLDERS FOLLOWS]



By: /s/   Xingping Hou
     Xingping Hou
 
 
By: /s/  Xingguo General Fruits Development Company, Ltd.
     Xingguo General Fruits Development Company, Ltd.
 